Exhibit 10.4

PG&E CORPORATION

2006 LONG-TERM INCENTIVE PLAN

NON-ANNUAL PERFORMANCE SHARE GRANT

ANTHONY F. EARLEY, JR.

PG&E CORPORATION, a California corporation, hereby grants Performance Shares to
the Recipient named below. The Performance Shares have been granted under the
PG&E Corporation 2006 Long-Term Incentive Plan, as amended (the “LTIP”). The
terms and conditions of the Performance Shares are set forth in this cover sheet
and the attached Performance Share Agreement (the “Agreement”).

 

Date of Grant:    September 13, 2011 Name of Recipient:   

Anthony F. Earley, Jr.

Recipient’s Participant ID:   

 

Number of Performance Shares:   

86,245

By accepting this award, you agree to all of the terms and conditions described
in the attached Agreement. You and PG&E Corporation agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of the attached Agreement. You are also
acknowledging receipt of this Grant, the attached Agreement, and a copy of the
prospectus describing the LTIP and the Performance Shares dated March 1, 2011,
which is supplemented hereby.

Attachment



--------------------------------------------------------------------------------

This document constitutes part of a

Prospectus covering securities that

have been registered under the

Securities Act of 1933, as amended.

PG&E CORPORATION 2006 LONG-TERM INCENTIVE PLAN

PERFORMANCE SHARE AGREEMENT

NON-ANNUAL GRANT

 

The LTIP and

Other Agreements

  

This Agreement constitutes the entire understanding between you and PG&E
Corporation regarding the Performance Shares, subject to the terms of the LTIP.
Any prior agreements, commitments or negotiations are superseded. In the event
of any conflict or inconsistency between the provisions of this Agreement and
the LTIP, the LTIP shall govern. Capitalized terms that are not defined in this
Agreement are defined in the LTIP. In the event of any conflict between the
provisions of this Agreement and the PG&E Corporation Officer Severance Policy
or the Prospectus dated March 1, 2011, this Agreement shall govern. The LTIP
provides the Committee with discretion to adjust the performance award formula.

 

For purposes of this Agreement, employment with PG&E Corporation shall mean
employment with any member of the Participating Company Group.

Grant of

Performance

Shares

   PG&E Corporation grants you the number of Performance Shares shown on the
cover sheet of this Agreement. The Performance Shares are subject to the terms
and conditions of this Agreement and the LTIP.

Vesting of

Performance Shares

   As long as you remain employed with PG&E Corporation, the Performance Shares
will vest on September 13, 2014 (the “Vesting Date”). Except as described below,
all Performance Shares subject to this Agreement that have not vested shall be
forfeited upon termination of your employment. The “Vesting Period” shall be the
period between the date you started employment with PG&E Corporation (“Start
Date,” i.e., September 13, 2011) and the Vesting Date.

Settlement in

Shares and Settlement

Percentage

  

Vested Performance Shares will be settled in shares of PG&E Corporation common
stock, subject to the satisfaction of Withholding Taxes, as described below. The
number of shares you are entitled to receive will be calculated by multiplying
the number of vested Performance Shares by the “settlement percentage”
determined as follows (except as set forth elsewhere in this Agreement):

   Upon the Vesting Date, PG&E Corporation’s total shareholder return (“TSR”)
will be compared to the TSR of the twelve other companies in PG&E Corporation’s
performance comparator group for the three-year period beginning on the Start
Date (the “Performance Period”). Subject to rounding considerations, if PG&E
Corporation’s TSR falls below the 25th percentile of the comparator group the
settlement percentage will be 0%; if PG&E Corporation’s TSR is at the 25th
percentile, the settlement percentage will be 25%; if PG&E Corporation’s TSR is
at the 75th percentile, the



--------------------------------------------------------------------------------

   settlement percentage will be 100%; and if PG&E Corporation’s TSR is in the
top rank, the settlement percentage will be 200%. The following table sets forth
the settlement percentages for the other TSR rankings that could be achieved
based on PG&E Corporation’s TSR rank within the comparator group:

 

Number of Companies in   Total (Including PG&E Corporation) - 13         
Performance
Percentile     Rounded
Payout  

Rank

    

1

     100 %      200 % 

2

     92 %      170 % 

3

     83 %      130 % 

4

     75 %      100 % 

5

     67 %      90 % 

6

     58 %      75 % 

7

     50 %      65 % 

8

     42 %      50 % 

9

     33 %      35 % 

10

     25 %      25 % 

11

     17 %      0 % 

12

     8 %      0 % 

 

Settlement Timing    The final settlement percentage, if any, will be determined
as soon as practicable following the date that the Compensation Committee (or a
Subcommittee of that Committee) of the PG&E Corporation Board of Directors or an
equivalent body certifies the TSR percentile rank over the Performance Period
pursuant to Section 10.5(a) of the LTIP. Vested Performance Shares will be
settled as soon as practicable after such determination, but no earlier than the
Vesting Date, and not later than ninety (90) days after the Vesting Date.
Dividends    Each time that PG&E Corporation declares a dividend on its shares
of common stock, an amount equal to the dividend multiplied by the number of
Performance Shares granted to you by this Agreement shall be accrued on your
behalf. If you receive a Performance Share settlement in accordance with the
preceding paragraph, at the time of settlement you also shall receive a cash
payment equal to the amount of any dividends accrued with respect to your
Performance Shares over the Performance Period multiplied by the same settlement
percentage used to determine the number of shares you are entitled to receive,
if any. Voluntary Termination    If you terminate your employment with PG&E
Corporation voluntarily before the Vesting Date, your unvested Performance
Shares will vest proportionally based on your number of days of service with
PG&E Corporation in the Vesting Period (through the date of termination),
divided by the potential number of days of service in the Vesting Period. All
other outstanding Performance Shares (and any associated accrued dividends)

 

A-2



--------------------------------------------------------------------------------

   shall be cancelled. Your vested Performance Shares will be settled, if at
all, based on the settlement percentages and the timing described in “Settlement
in Shares and Settlement Percentage” and “Settlement Timing” above. At the time
of settlement, you also shall receive a cash payment, if any, equal to the
amount of dividends accrued over the Performance Period with respect to your
vested Performance Shares multipled by the settlement percentage used to
determine the number of shares you are entitled to receive, if any.

Termination for

Cause

  

If your employment with PG&E Corporation is terminated at any time by PG&E
Corporation for cause before the Vesting Date, all of the Performance Shares
shall be cancelled as of the date of such termination and any dividends accrued
with respect to your Performance Shares shall be forfeited.

 

For these purposes, “cause” means when PG&E Corporation, acting in good faith
based upon information then known to it, determines that you have engaged in,
committed, or are responsible for (1) serious misconduct, gross negligence,
theft, or fraud against PG&E Corporation and/or its affiliates, (2) refusal or
unwillingness to perform your duties; (3) inappropriate conduct in violation of
PG&E Corporation’s equal employment opportunity policy; (4) conduct which
reflects adversely upon, or making any remarks disparaging of, PG&E Corporation,
its Board of Directors, Officers, or employees, or its affiliates or
subsidiaries; (5) insubordination; (6) any willful act that is likely to have
the effect of injuring the reputation, business, or business relationship of
PG&E Corporation or its subsidiaries or affiliates; (7) violation of any
fiduciary duty; or (8) breach of any duty of loyalty.

Termination

other than for

Cause

   If your employment with PG&E Corporation is terminated by PG&E Corporation
other than for cause before the Vesting Date (other than termination in
connection with a Change in Control, as provided below), your unvested
Performance Shares will vest proportionally based on your number of days of
service with PG&E Corporation in the Vesting Period (through the date of
termination), divided by the potential number of days of service in the Vesting
Period. All other outstanding Performance Shares (and any associated accrued
dividends) shall be cancelled. Your vested Performance Shares will be settled,
if at all, based on the settlement percentages and the timing described in
“Settlement in Shares and Settlement Percentage” and “Settlement Timing” above.
At the time of settlement, you also shall receive a cash payment, if any, equal
to the amount of dividends accrued over the Performance Period with respect to
your vested Performance Shares multiplied by the settlement percentage used to
determine the number of shares you are entitled to receive, if any.
Death/Disability    If your employment terminates due to your death or
disability before the Vesting Date, all of your Performance Shares shall
immediately vest and will be settled, if at all, based on the settlement
percentages and the timing described in “Settlement in Shares and Settlement
Percentage” and “Settlement Timing” above. At the time of settlement you also
shall receive a cash payment, if any, equal to the amount of dividends accrued
over the

 

A-3



--------------------------------------------------------------------------------

   Performance Period with respect to your Performance Shares multiplied by the
same settlement percentage used to determine the number of shares you are
entitled to receive, if any. Termination Due to Disposition of Subsidiary    (1)
If your employment is terminated (other than for cause or your voluntary
termination) by reason of a divestiture or change in control of a subsidiary of
PG&E Corporation, which divestiture or change in control results in such
subsidiary no longer qualifying as a subsidiary corporation under Section 424(f)
of the Internal Revenue Code of 1986, as amended, or (2) if your employment is
terminated (other than for cause or your voluntary termination) coincident with
the sale of all or substantially all of the assets of a subsidiary of PG&E
Corporation, the Performance Shares shall vest and be settled in the same manner
as for a “Termination other than for Cause” described above. Change in Control
  

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without your consent, either assume or continue
PG&E Corporation’s rights and obligations under this Agreement or provide a
substantially equivalent award in substitution for the Performance Shares
subject to this Agreement. If the Acquiror assumes or continues PG&E
Corporation’s rights and obligations under this Agreement or substitutes a
substantially equivalent award, TSR for the Performance Period shall be
calculated by combining (a) the TSR of PG&E Corporation for the period from
Start Date to the date of the Change in Control, and (b) the TSR of the Acquiror
from the date of the Change in Control to the Vesting Date. In all other
respects, the settlement percentage will be determined following the methology
in “Settlement in Shares and Settlement Percentage” above. Any vested
Performance Shares will be settled based on the timing described in “Settlement
Timing” above. At the time of settlement you also shall receive a cash payment,
if any, equal to the amount of dividends accrued with respect to your
Performance Shares over the Performance Period multiplied by the same settlement
percentage used to determine the number of shares you are entitled to receive,
if any.

 

If the Change in Control of PG&E Corporation occurs before the original Vesting
Date, and if this Award is neither assumed nor continued by the Acquiror or if
the Acquiror does not provide a substantially equivalent award in substitution
for the Performance Shares subject to this Agreement, all of your outstanding
Performance Shares shall automatically vest and become nonforfeitable on the
date of the Change in Control. The settlement percentage, if any, will be based
on TSR for the period from the Start Date to the date of the Change in Control
compared to the TSR of the other companies in PG&E Corporation’s comparator
group for the same period. In all other respects, the settlement percentage will
be determined following the methology in “Settlement in Shares and Settlement
Percentage” above. Any vested Performance Shares will be settled based on the
timing described in “Settlement Timing” above. At the time of settlement you
also shall receive a cash payment, if any, equal to the amount of dividends
accrued with

 

A-4



--------------------------------------------------------------------------------

   respect to your Performance Shares to the date of the Change in Control
multiplied by the same settlement percentage used to determine the number of
shares you are entitled to receive, if any. Termination In Connection with a
Change in Control    If your employment is terminated by PG&E Corporation other
than for cause in connection with a Change in Control within two years following
the Change in Control, all of your outstanding Performance Shares (to the extent
they did not previously vest upon failure of the Acquiror to assume or continue
this Award) shall automatically vest and become nonforfeitable on the date of
termination of your employment. If your employment is terminated by PG&E
Corporation other than for cause in connection with a Change in Control within
three months before the Change in Control occurs, all of your outstanding
Performance Shares will automatically vest in full and become nonforfeitable
(including the portion that you would have otherwise forfeited based on the
proration of vested Performance Shares through the date of termination of your
employment) as of the date of the Change in Control. Your vested Performance
Shares will be settled, if at all, based on the timing described above in
“Settlement Timing” and the settlement percentages described above in “Change in
Control.” At the time of settlement you shall also receive a cash payment, if
any, equal to the amount of dividends accrued over the Performance Period with
respect to your vested Performance Shares multiplied by the same settlement
percentage used to determine the number of shares you are entitled to receive,
if any. PG&E Corporation shall have the sole discretion to determine whether
termination of your employment was made in connection with a Change in Control.
Withholding Taxes    The number of shares of PG&E Corporation common stock that
you are otherwise entitled to receive upon settlement of Performance Shares will
be reduced by a number of shares having an aggregate Fair Market Value, as
determined by PG&E Corporation, equal to the amount of any Federal, state, or
local taxes of any kind required by law to be withheld by PG&E Corporation in
connection with the Performance Shares determined using the applicable minimum
statutory withholding rates, including social security and Medicare taxes due
under the Federal Insurance Contributions Act and the California State
Disability Insurance tax (“Withholding Taxes”). If the withheld shares were not
sufficient to satisfy your minimum Withholding Taxes, you will be required to
pay, as soon as practicable, including through additional payroll withholding,
any amount of the Withholding Taxes that is not satisfied by the withholding of
shares described above. Leaves of Absence    For purposes of this Agreement, if
you are on an approved leave of absence from PG&E Corporation, or a recipient of
PG&E Corporation sponsored disability benefits, you will continue to be
considered as employed. If you do not return to active employment upon the
expiration of your leave of absence or the expiration of your PG&E Corporation
sponsored disability benefits, you will be considered to have voluntarily
terminated your employment. See above under “Voluntary Termination.”

 

A-5



--------------------------------------------------------------------------------

   PG&E Corporation reserves the right to determine which leaves of absence will
be considered as continuing employment and when your employment terminates for
all purposes under this Agreement. No Retention Rights    This Agreement is not
an employment agreement and does not give you the right to be retained by PG&E
Corporation. Except as otherwise provided in an applicable employment agreement,
PG&E Corporation reserves the right to terminate your employment at any time and
for any reason. Applicable Law    This Agreement will be interpreted and
enforced under the laws of the State of California.

 

A-6